                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

MIKE POLOMSKI and TRACY
POLOMSKI,

        Plaintiffs,

v.                                                              Case No: 6:18-cv-1822-Orl-28TBS

LIBERTY MUTUAL FIRE INSURANCE
COMPANY,

        Defendant.


                                                 ORDER

         This case comes before the Court sua sponte. On April 19, 2019, Plaintiffs filed

their expert witness disclosures (Doc. 28). Federal Rule of Civil Procedure 5 provides that

“disclosures under Rule 26(a)(1) or (2)1 ... must not be filed until they are used in the

proceeding or the court orders filing[.]” FED. R. CIV. P. 5(d)(1). Similarly, the local rules

state that material disclosed pursuant to Rule 26 “shall not be filed with the Court as a

matter of course but may later be filed in whole or in part if necessary ....” M.D. FLA. R.

3.03(d); see also Middle District Discovery (2015) at 4 (“Discovery materials are filed only

in limited circumstances, including if ordered by the Court, if necessary to the

presentation or defense of a motion, or if required by Rule 26(a)(3).”). There is no good

reason for filing Plaintiffs’ disclosures. Therefore, the filing at docket entry 28 is

STRICKEN.




        1 FED. R. CIV. P. 26(a)(2)(A) requires a party to “disclose to the other parties the identity of any

witness it may use at atrial or present evidence under Federal Rule of Evidence702[(testimony by expert
witnesses)], 703[(basis of an expert’s opinion testimony)], or 705[(disclosing the facts or data underlying an
expert’s opinion)].” (emphasis added).
      DONE and ORDERED in Orlando, Florida on April 22, 2019.




Copies furnished to Counsel of Record




                                        -2-
